DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information disclosure statement of 01/22/2019 has been received and reviewed
Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24, “wherein the keeper shaft and configured for said movement” should be “wherein the keeper shaft is configured for said movement”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the ball race" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the locked orientation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6474120 to Wadsworth et al. (Wadsworth).
Regarding claim 1, Wadsworth teaches:
A latch assembly for use within an electric locking device (fig 1), the assembly comprising: 
a) a latch housing (1); 
b) a latch bolt (4) disposed within the latch housing and having a first end (end to the right of reference 9; fig 1) and an opposing second end (end to the left of reference 10; fig 1), the second end configured to be positioned in a first orientation outwardly from the latch housing (fig 3) and to be positioned in a second orientation inwardly of said first orientation (fig 1); 
c) a blocking member (9) having an engaged position when the latch bolt is in said first orientation (when 9 is in slot 8) and an unengaged position when said latch bolt is in said second orientation (when 9 is in slot 10); 
and 

wherein said blocking member is in said engaged position when said blocking element is in said blocking position (When 3 and 12 are close to each other and 9 is in slot 8) and said blocking member is in said unengaged position when said blocking element is in said unblocking position (when 3 and 12 are far from each other and 9 is in slot 10).
Regarding claim 2, Wadsworth teaches:
The latch assembly in accordance with claim 1 wherein the blocking member is a ball (ball 9, fig 1).
Regarding claim 3, Wadsworth teaches:
The latch assembly in accordance with claim 2 wherein said blocking member further includes a ball race (8, 10) having a notch (opening of 8, 10) configured to receive said ball wherein when in the blocking position the blocking element positions the ball to engage the first end of the latch bolt and secure the latch bolt in the first orientation (fig 3 with the latch bolt extended) and wherein when the blocking element is in the unblocking position the ball is disposed within the notch to permit the latch bolt to move to the second orientation (fig 1).
Regarding claim 4, Wadsworth teaches:
The latch assembly in accordance with claim 2 wherein the ball race includes a forward stop (first spring 7, seen on top in figure 1) and a rearward stop (second spring 7, seen on the bottom in figure 1) configured to limit travel of the blocking element (spring 7 biases blocking element 3).
Regarding claim 6, Wadsworth teaches:
.
Claim(s) 8, 11, 15, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 4703960 to Lense.
Regarding claim 8, Lense teaches:
an electric locking device (fig 14) for selectively locking and unlocking a door to a door frame, the door being pivotally coupled to the door frame (see fig 1), the electric locking device comprising: 
a) a lock housing (31) configured to be mounted to said door frame (see fig 1), wherein said lock housing includes a top wall (leftmost wall as viewed in fig 14; see also bottom wall as viewed in fig 4) and an open bottom opposite said top wall (see fig 14); and 
b) a keeper (35) movably connected to said housing (see solid and dashed lines of 35 in fig 2), wherein said keeper includes a keeper shaft (71) having a shaft axis of rotation (longitudinal axis of 71 as viewed in fig 7), 
i) wherein said keeper is rotatable about said shaft axis of rotation between a first rotational position (dashed line position of 35 in fig 12) and a second rotational position (solid line position of 35 in fig 12), 
ii) wherein said keeper is also movable between a first directional position (position of 35 in fig 6) and a second directional position (position of 35 in fig 8) relative to said lock housing, 
iii) wherein when said keeper is in said first rotational position and said first directional position, said door is secured to said door frame by said keeper (see fig 6), and

Regarding claim 11, Lense teaches:
The electric locking device in accordance with claim 8 further comprising an inhibitor (75) mounted within the lock housing and couple-able to the keeper (fig 3), wherein said inhibitor is configured to move between a coupled position (fig 6) and an uncoupled position and wherein, when in said uncoupled position (fig 8), said door is allowed to move away from said door frame.
Regarding claim 15, Lense teaches:
The electric locking device in accordance with claim 8 further comprising a mounting plate (30) configured to be secured to the door frame, the lock housing configured to be mounted to the mounting plate (see fig 3 and fig 14).
Regarding claim 21, Lense teaches:
The electric locking device in accordance with claim 11 wherein the inhibitor (75) further includes an inhibitor spring (72) configured to bias the inhibitor to the coupled position (72 biases 75 to the coupled position preventing movement of the bolt 35, figs 6,7).
Claim(s) 8-12, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20090056395 to Uyeda.
Regarding claim 8, Uyeda teaches:
An electric locking device (10) for selectively locking and unlocking a door (100) to a door frame (door frame where 10 is mounted on, fig 1), the door being pivotally coupled to the door frame (door is pivotally coupled to the door frame when the door is closed), the electric locking device comprising: 

and b) a keeper (34a, 35a)  movably connected to said housing (fig 2), wherein said keeper includes a keeper shaft (34, 35) having a shaft axis of rotation (axis about which shaft 34 rotates, fig 3), 
i) wherein said keeper is rotatable about said shaft axis of rotation between a first rotational position (fig 2) and a second rotational position (fig 3), 
ii) wherein said keeper is also movable between a first directional position (the linear portion of the motion towards 14, movement from figure 3 to figure 2) and a second directional position relative to said lock housing (linear portion of the motion away from 14, movement from figure 2 to figure 3), 
iii) wherein when said keeper is in said first rotational position and said first directional position, said door is secured to said door frame by said keeper (fig 2), 

    PNG
    media_image1.png
    831
    514
    media_image1.png
    Greyscale

Regarding claim 9, Uyeda teaches:
The electric locking device in accordance with claim 8 wherein said movement between said first directional position and said second directional position is generally linear (a portion of 
Regarding claim 10, Uyeda teaches:
The electric locking device in accordance with claim 8 wherein said keeper is contactable by said door (fig 2, keeper shaft of keeper 34a contacts 101).
Regarding claim 11, Uyeda teaches:
The electric locking device in accordance with claim 8 further comprising an inhibitor (27, 28) mounted within the housing and couple-able to the keeper (fig 2), wherein said inhibitor is configured to move between a coupled position (fig 11) and an uncoupled position (fig 12) and wherein, when in said uncoupled position, said door is allowed to move away from said door frame.
Regarding claim 12, Uyeda teaches:
The electric locking device in accordance with claim 11 further comprising a latch bolt (101) movable between a first orientation (fig 2) and a second orientation (fig 3), the latch bolt configured to engage with the inhibitor when in the first orientation (fig 2), wherein when said latch bolt is in said first orientation, said door is secured to said door frame by said keeper (fig 2).
Regarding claim 20, Uyeda teaches:
The electric locking device in accordance with claim 10 wherein a keeper shim (S, see figure below) is attachable to a keeper face (11) of said keeper and wherein said keeper shim is contactable by said door (keeper shim contacts door via 35 contacting 101).

    PNG
    media_image2.png
    801
    597
    media_image2.png
    Greyscale


Regarding claim 22, Uyeda teaches:
The electric locking device in accordance with claim 8 wherein the keeper includes a biasing member (30) configured to bias the keeper toward its first directional position (fig 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6474120 to Wadsworth et al. (Wadsworth).
Regarding claim 5, Although the embodiment in figures 1-3 of Wadsworth does not teach:
The latch assembly in accordance with claim 1 and further comprising a biasing member and configured to bias the latch bolt toward the locked orientation, Wadsworth shows that it is well known in the art for a biasing member (not shown; Col 5, lines 24-26) configured to bias the latch bolt toward the locked orientation in a second embodiment shown in figures 4-9. It would have been obvious to a person of ordinary skill in the art to combine the teachings of both embodiments of Wadsworth at least because doing so provides a means for biasing the latch bolt in the desired orientation. 
Regarding claim 7, Wadsworth teaches that it is well known in the art for the operation of a latch bolt (moving the latch bolt from a blocked to unblocked position, axial displacement of the latch bolt, etc.) to be achieved via an electromechanical means (Col 4, lines 18-22). Although the embodiment of Wadsworth shown in figures 1-3 do not teach the latch assembly in accordance with claim 6 wherein the actuator is a stepper motor, it would have been obvious for a person of ordinary skill in the art to replace the actuator in the first embodiment with an electromechanical means (ex: stepper motor) at least because Wadsworth teaches that it would be desirable in situations such as integration into other equipment like sliding doors.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090056395 to Uyeda in view of US 6474120 to Wadsworth et al. (Wadsworth).
Regarding claim 13, although Uyeda doesn’t explicitly teach:
The electric locking device in accordance with claim 12 wherein said latch bolt is received within a latch assembly, said latch assembly comprising: a) a latch housing, the latch bolt movably disposed within the latch housing between a first orientation outwardly from said latch housing and a second orientation inwardly from said first orientation; b) a blocking member having an engaged position when the latch bolt is in said first orientation and an unengaged position when said latch bolt is in said second orientation; and {8568815: }Page 5 of 10PATENTU.S. App. No. 16/253,888 (HE179.103333US2)Response to Office Action dated June 21, 2021c) a blocking element coupled to the blocking member and moveable between a blocking position and an unblocking position, wherein said blocking member is in said engaged position when said blocking element is in said blocking position and said blocking member is in said unengaged position when said blocking element is in said unblocking position. Wadsworth teaches:

a) a latch housing (1), the latch bolt movably disposed within the latch housing between a first orientation outwardly from said latch housing (not shown, see Col. 3, lines 45-47) and a second orientation inwardly from said first orientation (fig 1);
b) a blocking member (9) having an engaged position when the latch bolt is in said first orientation (when 9 is in slot 10) and an unengaged position when said latch bolt is in said second orientation (when 9 is in slot 8);
and {8568815: }Page 5 of 10PATENTU.S. App. No. 16/253,888 (HE179.103333US2)Response to Office Action dated June 21, 2021c) a blocking element (3) coupled to the blocking member and moveable between a blocking position (when 3 and 12 are close to each other) and an unblocking position (when 3 and 12 are pushed apart), 
wherein said blocking member is in said engaged position when said blocking element is in said blocking position (fig 1) and said blocking member is in said unengaged position when said blocking element is in said unblocking position (fig 3). It would have been obvious to a person of ordinary skill in the art to combine the teachings of Uyeda and Wadsworth at least because doing so provides added latch control, preventing undesired retracting of the latch bolt.
Regarding claim 14, although Uyeda doesn’t explicitly teach:
The electric locking device in accordance with claim 13 further including an actuator coupled to the blocking element and configured to selectively move the blocking element from the blocking position to the unblocking position. Wadsworth teaches that it is well known in the art for an electric locking device to further include an actuator (11) coupled to the blocking element (fig 3) and configured to selectively move the blocking element from the blocking position to the unblocking position (when 11 and 3 are close to each other, the blocking .

Allowable Subject Matter
Claims 16, 17, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675